DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/229,519 filed on 4/12/2021. Claims 1-20 are pending. This action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method for performing the following: An automated method performed by at least one processor running computer executable instructions stored on at least one non- transitory computer readable medium, comprising: transmit at least one-ticket request for an event to at least one flipper system, the ticket request indicating a desired quantity, and associated ticket sales and distribution system, the ticket request transmitted prior to purchase from the associated ticket sales and distribution system; receive at least one communication from the flipper system of a buy request for at least one ticket from the ticket request, the flipper system having the at least one ticket reserved via the associated ticket sales and distribution system, the at least one ticket having a location and price, the buy request received prior to purchase from the associated ticket sales and distribution system; update status of the buy request for the at least one ticket to the event based on comparisons of the location and price of the at least one ticket to the desired location, desired price and desired quantity of the ticket request; transmit the updated status of the buy request to the flipper system; and, receive confirmation from the at least one flipper system of ticket purchase from the associated ticket sales and distribution system related to the buy request. Therefore, claim 1 is directed to one of the four statutory categories of invention: a method.
The limitations An automated method ... comprising: transmit at least one-ticket request for an event to at least one flipper ... the ticket request indicating a desired quantity, and associated ticket sales and distribution ... the ticket request transmitted prior to purchase from the associated ticket sales and distribution ... receive at least one communication from the flipper ... of a buy request for at least one ticket from the ticket request, the flipper ... having the at least one ticket reserved via the associated ticket sales and distribution ... the at least one ticket having a location and price, the buy request received prior to purchase from the associated ticket sales and distribution ... update status of the buy request for the at least one ticket to the event based on comparisons of the location and price of the at least one ticket to the desired location, desired price and desired quantity of the ticket request; transmit the updated status of the buy request to the flipper ... and, receive confirmation from the at least one flipper ... of ticket purchase from the associated ticket sales and distribution ... related to the buy request, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be categorized as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions – business relations). The claims are merely directed to organizing the human activity of buying and selling tickets. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. Claim 1 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. Such components include: at least one processor, at least one non-transitory computer readable medium, at least one flipper system, and an associated ticket sales and distribution system. These additional elements are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements do not integrate the abstract idea into the practical application. Claims 1 is therefore directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 1 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using at least one processor (described in [0049]), at least one non-transitory computer readable medium (described in [0044]), at least one flipper system (described in [0059]), and an associated ticket sales and distribution system (described in [0039]). All additional elements are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, claim 1 is not patent eligible.
Claims 2-11 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-11 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of the aforementioned abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 12 recites a method for performing the following: One or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more processors that when executed cause the processors to: receive a ticket request from a management system, the ticket request indicating a desired quantity of tickets for a particular event, the ticket request received prior to purchase from an associated ticket sales and distribution system; receive a pending buy request from a flipper system, the pending buy request indicating a quantity of reserved tickets for the particular event, the reserved tickets having a location and a purchase price, the pending buy request received prior to purchase from the associated ticket sales and distribution system; updating status of the pending buy request by comparing the ticket request with the pending buy request; and, transmitting the updated status of the pending buy request to the flipper system. Therefore, claim 12 is directed to one of the four statutory categories of invention: a method.
The limitations ... receive a ticket request from a management system, the ticket request indicating a desired quantity of tickets for a particular event, the ticket request received prior to purchase from an associated ticket sales and distribution ... receive a pending buy request from a flipper ... the pending buy request indicating a quantity of reserved tickets for the particular event, the reserved tickets having a location and a purchase price, the pending buy request received prior to purchase from the associated ticket sales and distribution ... updating status of the pending buy request by comparing the ticket request with the pending buy request; and, transmitting the updated status of the pending buy request to the flipper ... as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be categorized as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions – business relations). The claims are merely directed to organizing the human activity of buying and selling tickets. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. Claim 12 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. Such components include: at least one non-transitory computer readable medium, at least one processor, an associated ticket sales and distribution system, and at least one flipper system. These additional elements are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements do not integrate the abstract idea into the practical application. Claims 12 is therefore directed to an abstract idea.
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 12 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using at least one non-transitory computer readable medium (described in [0044]), at least one processor (described in [0049]), an associated ticket sales and distribution system (described in [0039]), and at least one flipper system (described in [0059]). All additional elements are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, claim 12 is not patent eligible.
Claims 12-16 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 12-16 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of the aforementioned abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 17 recites a method for performing the following: An automated system, comprising: at least one processor executing an acquisition software application receiving: at least one buy request from a flipper system, the buy request associated with at least one ticket for an event from a ticket sales and distribution system, the buy request received prior to purchase from the ticket sales and distribution system; and, at least one of a confirmation number or e-mail address associated with buy request and the ticket sales and distribution system; wherein the acquisition software application approves the at least one buy request and uses the at least one of the confirmation number and e-mail address to access the ticket sales and distribution system and obtain the at least one ticket for the event. Therefore, claim 17 is directed to one of the four statutory categories of invention: a method.
The limitations ... receiving: at least one buy request from a flipper ... the buy request associated with at least one ticket for an event from a ticket sales and distribution ... the buy request received prior to purchase from the ticket sales and distribution ... and, at least one of a confirmation number or e-mail address associated with buy request and the ticket sales and distribution ... wherein ... approves the at least one buy request and uses the at least one of the confirmation number and e-mail address to access the ticket sales and distribution ... and obtain the at least one ticket for the event, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be categorized as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions – business relations). The claims are merely directed to organizing the human activity of buying and selling tickets. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. Claim 17 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. Such components include: an automated system, at least one processor, an acquisition software application, a flipper system, and a ticket sales and distribution system. These additional elements are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements do not integrate the abstract idea into the practical application. Claims 17 is therefore directed to an abstract idea.
Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 17 as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using an automated system (described in [Abstract]), at least one processor (described in [0049]), an acquisition software application (described in [0069]), a flipper system (described in [0059]), and an associated ticket sales and distribution system (described in [0039]). All additional elements are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, claim 17 is not patent eligible.
Claims 18-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 18-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of the aforementioned abstract idea. Although claim 20 recites the limitations “printing a physical check to be mailed to a flipper”, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Regarding the additional element “printing a physical check to be mailed to a flipper,” printing a check to be mailed is viewed as merely an alternate to electronically paying the flipper, and it is considered insignificant extra-solution activity. Specifically, Examiner recognizes it as an insignificant application akin to the MPEP example, “Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.” MPEP § 2106.05(g). The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rogel (U.S. Pub. No. US 2016/0140459 A1).
Regarding the following claim 1 limitations, Rogel, as shown, discloses the following limitations:
An automated method performed by at least one processor running computer executable instructions stored on at least one non- transitory computer readable medium, comprising: transmit at least one-ticket request for an event to at least one flipper system, the ticket request indicating a desired quantity, and associated ticket sales and distribution system, the ticket request transmitted prior to purchase from the associated ticket sales and distribution system; [See [0047]; [0056-0058]; (Fig. 2, 12, 14, 34); [0153]; [0151]; (Fig. 1, elements 14, 18); Rogel teaches a user transmitting a ticket request to for a specific seat (i.e. the ticket request indicating a desired quantity) to remote server 14 (i.e. to at least one flipper system). Rogel further teaches that the ticket request is transferred prior to purchasing the ticket. Rogel further teaches that the functions of the remote server 14 and a ticket provider’s local server 18 may be combined with one another, and ticket transfer methods (such as those described in Fig. 2) may involve ticket transfers from any device or server to another device or server.]
receive at least one communication from the flipper system of a buy request for at least one ticket from the ticket request, the flipper system having the at least one ticket reserved via the associated ticket sales and distribution system, the at least one ticket having a location and price, the buy request received prior to purchase from the associated ticket sales and distribution system; [See [0017-0018]; [0052-0054]; [0057]; (Fig. 2, 10, 12, 14, 38); [0153]; [0151]; (Fig. 1, elements 14, 18); Rogel teaches a remote server 14 (i.e. the flipper system) communicating a submission of a “sell request” to sell one or more tickets.  (Examiner’s Note: It should be noted that the term “buy request” as used by the applicant equates to the term “sell request” as used by Rogel.) Rogel further teaches that this request regards a ticket reserved via the remote server 14, and includes ticket location and ticket pricing information. Rogel further teaches that the “sell request” is communicated prior to purchasing the ticket. Rogel further teaches that the functions of the remote server 14 and a ticket provider’s local server 18 may be combined with one another, and ticket transfer methods (such as those described in Fig. 2) may involve ticket transfers from any device or server to another device or server.]
update status of the buy request for the at least one ticket to the event based on comparisons of the location and price of the at least one ticket to the desired location, desired price and desired quantity of the ticket request; [See Paragraph [0017-0018]; [0057]; [0063]; [0123]; (Fig. 2, 36); Here Rogel teaches matching buy & sell requests for each ticket based on seat location and price, communicates to each party that a match was found, and updates the sell request’s status via an indicator on a website when a buyer has agreed to purchase the ticket in the sell request.]
transmit the updated status of the buy request to the flipper system; and, receive confirmation from the at least one flipper system of ticket purchase from the associated ticket sales and distribution system related to the buy request; [See Paragraph [0123-0125]; (Fig. 2, 34 & 38); [0153]; [0151]; (Fig. 1, elements 14, 18); Here Rogel teaches transmitting the updated status of the sell request (i.e. buy request) to the remote server 14 (i.e. flipper system) as well as the remote server 14 confirming that a request for a ticket purchase was matched with a sell request. Rogel further teaches that the functions of the remote server 14 and a ticket provider’s local server 18 may be combined with one another, and ticket transfer methods (such as those described in Fig. 2) may involve ticket transfers from any device or server to another device or server.]
Regarding the following Claim 2 limitations, Rogel, as shown, discloses the following limitations:
The automated method of claim 1, wherein the updated status of the buy request is at least one of an approved buy request for at least one ticket or a denied buy request for at least one ticket. [See Paragraph [0056-0058]; (Fig. 2, 34 & 36 & 38); Here Rogel teaches updating the status of the buy request when a match is found and approved by the buyer.  A lack of match or interest in a buy request means it remains available until the request is removed from the market. Available buy requests remain advertised and waiting for an interested party.]
Regarding the following Claim 3 limitations, Rogel, as shown, discloses the following limitations:
The automated method of claim 1, further comprising transmitting an updated ticket request to the at least one flipper system based on the updated status of the buy request. [See Paragraph [0063-0066]; (Fig. 2, 40 & 44); Here Rogel teaches the remote server 14 receiving authorization data from the ticket end user in regards to the approved buy request.]
Regarding the following Claim 7 limitations, Rogel, as shown, discloses the following limitations:
The automated method of claim 1, further comprising: transmitting at least one notification to the at least one flipper system, the at least one notification having at least one update of the ticket request. [See Paragraph [0063-0064]; (Fig. 2, 40); Here Rogel teaches the ticket end user transmitting payment authorization and purchase approval updating the status of the request based on said purchase approval.]
Regarding the following Claim 8 limitations, Rogel, as shown, discloses the following limitations:
The automated method of claim 1, further comprising: transmitting at least one notification to the at least one flipper system, the at least one notification having at least one update of the buy request. [See Paragraph [0065]; [0031]; (Fig. 2, 44); Here Rogel teaches the remote server 14 receiving authorization data as a means of updating the buy request status.]
Regarding the following Claim 10 limitations, Rogel, as shown, discloses the following limitations:
The automated method of claim 1, further comprising receiving at least one ticket via electronic delivery from the flipper system. [See Paragraph [0066]; (Fig. 2, 46); Here Rogel teaches electronic transmission of the ticket from the remote server 14 to the end user.]
Regarding the following Claim 12 limitations, Rogel, as shown, discloses the following limitations:
...receive a ticket request from a management system, the ticket request indicating a desired quantity of tickets for a particular event, the ticket request received prior to purchase from an associated ticket sales and distribution system; [See Paragraph [0056]; [0058]; (Fig. 2, 34); Here Rogel teaches a user transmitting a ticket request to a remote server 14 for a specific seat, or a general location of a seat within a certain price range. Rogel further teaches that the request is received prior to purchasing the ticket.]
...receive a pending buy request from a flipper system, the pending buy request indicating a quantity of reserved tickets for the particular event, the reserved tickets having a location and a purchase price, the pending buy request received prior to purchase from the associated ticket sales and distribution system; [See [0017-0018]; [0052-0054]; [0057]; (Fig. 2, 10, 12, 14, 38); [0153]; [0151]; (Fig. 1, elements 14, 18); Rogel teaches a remote server 14 (i.e. the flipper system) communicating a submission of a “sell request” to sell one or more tickets.  (Examiner’s Note: It should be noted that the term “buy request” as used by the applicant equates to the term “sell request” as used by Rogel.) Rogel further teaches that this request regards a ticket reserved via the remote server 14, and includes ticket location and ticket pricing information. Rogel further teaches that the “sell request” is communicated prior to purchasing the ticket. Rogel further teaches that the functions of the remote server 14 and a ticket provider’s local server 18 may be combined with one another, and ticket transfer methods (such as those described in Fig. 2) may involve ticket transfers from any device or server to another device or server.]
...updating status of the pending buy request by comparing the ticket request with the pending buy request; [See Paragraph [0017-0018]; [0057]; [0063]; [0123]; (Fig. 2, 36); Here Rogel teaches matching buy & sell requests for each ticket based on seat location and price, communicates to each party that a match was found, and updates the sell request’s status via an indicator on a website when a buyer has agreed to purchase the ticket in the sell request.]
...transmitting the updated status of the pending buy request to the flipper system; [See Paragraph [0123-0125]; (Fig. 2, 34 & 38); [0153]; [0151]; (Fig. 1, elements 14, 18); Here Rogel teaches transmitting the updated status of the sell request (i.e. buy request) to the remote server 14 (i.e. flipper system) as well as the remote server 14 confirming that a request for a ticket purchase was matched with a sell request. Rogel further teaches that the functions of the remote server 14 and a ticket provider’s local server 18 may be combined with one another, and ticket transfer methods (such as those described in Fig. 2) may involve ticket transfers from any device or server to another device or server.]
Regarding the following Claim 13 limitations, Rogel, as shown, discloses the following limitations:
The one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 12, wherein the pending buy request includes at least one ticket reserved on a ticket sales and distribution system via the flipper system.; [See Paragraph [0052-0054]; [0056]; (Fig. 2, 30 & 32 & 38); Here Rogel teaches buy requests including tickets reserved on an event organizer's distribution system by the remote server 14.]
Regarding the following Claim 14 limitations, Rogel, as shown, discloses the following limitations:
The one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 13, wherein the updated status of the pending buy request is an approved buy request. [See Paragraph [0056-0058]; (Fig. 2, 34 & 36 & 38); Here Rogel teaches updating the status of the buy request when a match is found and approved by the buyer.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rogel (U.S. Pub. No. US 2016/0140459 A1) in view of McEwen (U.S. Pub. No. US 2016/0078370 A1).
Regarding the following Claim 4 limitations, Rogel, as shown above, discloses all of the limitations of Claim 1.  Rogel does not, however McEwen does, explicitly and specifically disclose the following limitations:
...further comprising activating a timer for a pre-determined amount of time upon alteration of the status of the buy request. [See Paragraph [0096-0097]; Here McEwen teaches the use of a timer utilized to determine how much time the remote server 14 and/or ticket end user have to pay for the ticket or ticket option.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of McEwen and utilize a timer to designate a limited amount of time each party has to complete their end of the transaction.  Limiting the amount of time allowed to complete the transaction grants each party time to find a different buyer or ticket if it seems the buy request is not going to come to fruition.  After the expiration of the pre-determined amount of time, McEwen teaches the status of the buy request being updated from “Pending” or the like to “Available” or the like.  A status update due to expiration of the timer reflects the buy requests being released back into the flood system pool of available buy requests for ticket end users to pick from. This would benefit the system of Rogel by ensuring that unpurchased tickets are listed as available for purchase by other users.
Regarding the following Claim 5 limitations, Rogel, as shown above, discloses all of the limitations of Claim 1.  Rogel in view of McEwan, as shown above, discloses all claim 4 limitations. Rogel does not, however McEwen does, explicitly and specifically disclose the following limitations:
The automated method of claim 4, updating the status of the buy request upon expiration of the pre-determined amount of time. [See Paragraph [0096-0097]; Here McEwen teaches the status of the buy request being updated upon expiration of the timer by sending the request back into the queue of unapproved buy requests.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of McEwen and utilize a timer to designate a limited amount of time each party has to complete their end of the transaction.  Limiting the amount of time allowed to complete the transaction grants each party time to find a different buyer or ticket if it seems the buy request is not going to come to fruition.  After the expiration of the pre-determined amount of time, McEwen teaches the status of the buy request being updated from “Pending” or the like to “Available” or the like.  A status update due to expiration of the timer reflects the buy requests being released back into the flood system pool of available buy requests for ticket end users to pick from. This would benefit the system of Rogel by ensuring that unpurchased tickets are listed as available for purchase by other users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rogel (U.S. Pub. No. US 2016/0140459 A1), in view of Walker (U.S. Patent No. 7,472,074).
Regarding the following Claim 6 limitations, Rogel, as shown above, discloses all of the limitations of Claim 1.  Rogel does not, however Walker does, explicitly and specifically disclose the following limitations:
The automated method of claim 1, further comprising: determining funds to be distributed to the flipper system based on purchase of tickets; and, transmitting funds to the flipper system. [See Col. 21, Lines 44-48); [0151]; [0153]; Here Walker teaches a central server receiving funds from the ticket buyer based on a ticket purchase, and transmitting those funds to the remote server 14 only when the remote server 14 has provided said ticket to the buyer. Rogel further teaches that the functions of the remote server 14 and a ticket provider’s local server 18 may be combined with one another, and ticket transfer methods (such as those described in Fig. 2) may involve ticket transfers from any device or server to another device or server.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of Walker and utilize an escrow account as a secure means of facilitating a transaction between two parties.  By having a neutral middle man assist in the exchange of money and/or goods the system ensures that either each party maintains their end of the transaction agreement, or, if one party does not maintain their end of the agreement, the transaction is voided and the other party has their funds/goods returned to them safely. In the field of electronic transactions is common to use this type of escrow system in order to ensure each party involved is either paid or receives the tickets associated with the transaction.

Claims 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogel (U.S. Pub. No. US 2016/0140459 A1), in view of Spikes (U.S. Pub. No. 2008/0015983).
Regarding the following Claim 9 and 15 limitations, Rogel, as shown above, discloses all of the limitations of Claims 1 and 12-14.  Rogel does not, however Spikes does, explicitly and specifically disclose the following limitations:
...receiving a confirmation number from the flipper system for the approved buy request and obtaining at least one ticket from the ticket sales and distribution system using the confirmation number for the approved buy request. [See Paragraph [0042]; [0044-0045]; (Fig. 6, 7); Here Spikes teaches receiving a confirmation number transmitted from ticketing module, and using said confirmation number to obtain a ticket from a ticket distribution system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of Spikes and utilize confirmation numbers as a means to acquire or verify purchase of a ticket. Confirmation numbers are very commonly sent to purchasers of goods to confirm electronic transactions. This is done by cross-referencing said confirmation number against a database of transaction information maintained by the seller or intermediary facilitating a sale. In lieu of having a ticket, it is common to ask for one to be printed at a venue, or simply being granted attendance to an event, by providing a confirmation number as proof of purchase. This practice is useful for both maintaining thorough transaction history, and providing a secondary method of proving one’s right to admittance at an event.
Regarding the following Claim 16 limitations, Rogel, as shown above, discloses all of the limitations of Claims 1 and 12-14.  Rogel further discloses the following limitations:
...obtaining at least one ticket from the ticket sales and distribution system using the e-mail address via the ticket sales and distribution system. [See Paragraph [0053]; Here Rogel teaches the use of an email address as a means to obtaining at least one ticket from the ticket distribution system.]
Rogel does not, however Spikes does, explicitly and specifically disclose the following limitations:
The one or more non-transitory computer readable medium storing the set of computer executable instructions for running on one or more processors of claim 14, further comprising receiving an e-mail address associated with the ticket sales and distribution system from the flipper system for the approved buy request... [See Paragraph [0028]; [0044]; Here Spikes shows subscriber identity information including an email address. Spikes further shows an unmanned ticketing kiosk communicating with a computer module to verify subscriber identity before producing a ticket for a user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of Spikes and utilized email addresses as a form of identification for use by a ticket distribution system. There are many different ways in which a user identification can be tracked throughout a computer system, but using an email address is one of the most common. Using an email address as a means of identification within a computer system enables users to more easily remember their login information, as well as reduces the amount of information required to be stored in user identification information databases since an email address can double as an identification and form of contact all in one.
Regarding the following claim 17 limitations, Rogel, as shown, discloses the following limitations:
...receiving: at least one buy request from a flipper system, the buy request associated with at least one ticket for an event from a ticket sales and distribution system, the buy request received prior to purchase from the ticket sales and distribution system; [See Paragraph [0057]; [0058]; (Fig. 2, 32 & 38); Here Rogel teaches a remote server 14 submitting a request to purchase one of the tickets requested by the ticket end user in need of a ticket for a specific seat, or a general location of a seat within a certain price range. Rogel further teaches that the request is received prior to purchasing the ticket.]
Rogel does not, however Spikes does, explicitly and specifically disclose the following limitations:
receiving: ...at least one of a confirmation number and e-mail address associated with buy request and the ticket sales and distribution system; [See Paragraph [0042]; [0044-0045]; (Fig. 6, 7); Here Spikes teaches receiving a confirmation number, and using said confirmation number to obtain a ticket from a ticket distribution system.]
...wherein the acquisition software application approves the at least one buy request and uses the at least one of the confirmation number and e-mail address to access the ticket sales and distribution system and obtain the at least one ticket for the event; [See Paragraph [0042]; [0044-0045]; (Fig. 6, 7); Here Spikes teaches receiving a confirmation number, and using said confirmation number to obtain a ticket from a ticket distribution system.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of Spikes and utilize confirmation numbers as a means to acquire or verify purchase of a ticket. Confirmation numbers are very commonly sent to purchasers of goods to confirm electronic transactions. This is done by cross-referencing said confirmation number against a database of transaction information maintained by the seller or intermediary facilitating a sale. In lieu of having a ticket, it is common to ask for one to be printed at a venue, or simply being granted attendance to an event, by providing a confirmation number as proof of purchase. This practice is useful for both maintaining thorough transaction history, and providing a secondary method of proving one’s right to admittance at an event.
Regarding the following Claim 18 limitations, Rogel, as shown above, discloses all of the limitations of Claim 17.  Rogel further discloses the following limitations:
The automated system of claim 17, wherein the at least one processor executing an acquisition software application further receives at least one invoice associated with the buy request. [See Paragraph [0063]; Here Rogel teaches the acquisition software application invoicing via webpage, e-mail, or other means.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of Spikes and utilize confirmation numbers as a means to acquire or verify purchase of a ticket. Confirmation numbers are very commonly sent to purchasers of goods to confirm electronic transactions. This is done by cross-referencing said confirmation number against a database of transaction information maintained by the seller or intermediary facilitating a sale. In lieu of having a ticket, it is common to ask for one to be printed at a venue, or simply being granted attendance to an event, by providing a confirmation number as proof of purchase. This practice is useful for both maintaining thorough transaction history, and providing a secondary method of proving one’s right to admittance at an event.
Regarding the following Claim 19 limitations, Rogel, as shown above, discloses all of the limitations of Claims 17 and 18.  Rogel further discloses the following limitations:
The automated system of claim 18, wherein the acquisition software application approves the invoice and distributes monetary funds to a flipper associated with the flipper system. [See Paragraph [0021-0022]; [0065]; (Fig. 2, 40); Here Rogel teaches receiving authorization from both parties and transmitting appropriate funds to the remote server 14 based on a purchase of tickets.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of Spikes and utilize confirmation numbers as a means to acquire or verify purchase of a ticket. Confirmation numbers are very commonly sent to purchasers of goods to confirm electronic transactions. This is done by cross-referencing said confirmation number against a database of transaction information maintained by the seller or intermediary facilitating a sale. In lieu of having a ticket, it is common to ask for one to be printed at a venue, or simply being granted attendance to an event, by providing a confirmation number as proof of purchase. This practice is useful for both maintaining thorough transaction history, and providing a secondary method of proving one’s right to admittance at an event.
Regarding the following Claim 20 limitations, Rogel, as shown above, discloses all of the limitations of Claims 17, 18, and 19.  Rogel further discloses the following limitations:
The automated system of claim 19, wherein distribution of funds to the flipper includes at least one of printing a physical check to be mailed to a flipper associated with the flipper system, and electronic funds transfer. [See Paragraph [0064]; (Fig. 2, 42); Here Rogel teaches funds being transferred electronically.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of Spikes and utilize confirmation numbers as a means to acquire or verify purchase of a ticket. Confirmation numbers are very commonly sent to purchasers of goods to confirm electronic transactions. This is done by cross-referencing said confirmation number against a database of transaction information maintained by the seller or intermediary facilitating a sale. In lieu of having a ticket, it is common to ask for one to be printed at a venue, or simply being granted attendance to an event, by providing a confirmation number as proof of purchase. This practice is useful for both maintaining thorough transaction history, and providing a secondary method of proving one’s right to admittance at an event.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rogel (U.S. Pub. No. US 2016/0140459 A1), in view of Woolston (U.S. Pub. No. 2012/0150689 A1).
Regarding the following Claim 11 limitations, Rogel, as shown above, discloses all of the limitations of Claim 1.  Rogel does not, however Woolston does, explicitly and specifically disclose the following limitations:
...providing at least one shipping label to the flipper system for delivery of at least one ticket. [See Paragraph [0057]; Here Woolston teaches providing a shipping label to the remote server 14 in order to physically mail a product to the end user.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rogel to incorporate the teachings of Woolston and utilize an option to ship a ticket physically instead of transmitting the ticket electronically.  Historically, physically transferring tickets was the only means of exchange, and implementing this method of transfer still has its benefits.  For example, shipping exchanged goods allows the platform to be used to buy/sell/trade things other than tickets that may not be able to be transferred electronically. Also, some users may still prefer to have a physical ticket instead of storing an e-ticket on their smartphone or other device. Possession of a physical ticket would also reduce risk of miscellaneous computer errors that could prevent admission to the event.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nestor (U.S. Pub. No. US 2017/0109664 A1) Teaches an electronic ticket trading and purchasing platform.
Siegel (U.S. Pub. No. US 2018/0018597 A1) Teaches selling tickets for seats vacated part way through the duration of an event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 4146       

/DANIEL VETTER/Primary Examiner, Art Unit 3628